       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
RODNEY HANDY, JR.,                                   :
                                                     :
                              Plaintiff,             :
                                                     :              Civil Action
                      v.                             :              No. 17-3107
                                                     :
LEELONI PALMIERO, et al.,                            :
                     Defendants.                     :
                                                     :

                                           ORDER

       AND NOW, this _________ day of __________________, 2019, upon

consideration of Plaintiff’s Motion to Strike and Defendants’ Response in Opposition, it is

HEREBY ORDERED that the Motion is DENIED.



                                                     BY THE COURT:



                                                     ____________________________




                                             1
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 2 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
RODNEY HANDY, JR.,                                  :
                                                    :
                             Plaintiff,             :
                                                    :              Civil Action
                      v.                            :              No. 17-3107
                                                    :
LEELONI PALMIERO, et al.,                           :
                     Defendants.                    :
                                                    :

 DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO
  STRIKE DEFENDANTS’ ANSWER WITH AFFIRMATIVE DEFENSES AND
    PORTIONS OF MOTION FOR SUMMARY JUDGMENT ASSERTING
                   AFFIRMATIVE DEFENSES

       Plaintiff Rodney Handy, Jr., has filed a Motion to Strike Defendants’ Answer with

Affirmative Defenses, in its entirety, as well as any portions of Defendants’ Motion for

Summary Judgment asserting affirmative defenses. In his Motion, Plaintiff argues that

Defendants’ Answer, and any portions of their Motion for Summary Judgment asserting

their affirmative defenses, should be stricken because the Answer was filed months after

the Court decided Defendants’ Motion to Dismiss. Plaintiff does not address how he was

prejudiced by this delay. He only argues that the Answer was untimely, and therefore,

should be stricken.

I.      PROCEDURAL HISTORY

       Plaintiff initially filed suit in the Philadelphia Court of Common Pleas on May 22,

2017. See ECF Doc. 1. Defendants removed the case to the United States District Court

for the Eastern District of Pennsylvania on July 12, 2017. Id. On August 21, 2017,

Defendants filed a Motion to Dismiss Plaintiff’s Complaint and on September 5, 2017,

                                            2
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 3 of 8




Plaintiff filed a Response in Opposition. ECF Docs. 3, 4. Oral argument on the motion

was held on September 28, 2017. ECF Doc. 10. On October 17, 2017, the Court granted

Defendants’ Motion to Dismiss without prejudice and granted Plaintiff leave to file an

Amended Complaint. ECF Doc. 11. On November 16, 2017, Plaintiff filed an Amended

Complaint against Leeloni Palmiero, Sergeant Baldomero, Detective Robert Hagy,

Detective Horger, Detective Sullivan, Commissioner Richard Ross, the City of

Philadelphia Police Department, and the City of Philadelphia. ECF Doc. 12.

       On November 30, 2017, Defendants filed a Motion to Dismiss Plaintiff’s Amended

Complaint. ECF Doc. 14. On September 28, 2017, oral argument on the Motion was held.

Then, on September 28, 2018, the Court granted in part and denied in part Defendants’

Motion to Dismiss. ECF Docs. 17, 18. The Court dismissed the City of Philadelphia and

Commissioner Ross from the case, and dismissed several claims against the remaining

defendants. Id. The remaining claims against Leeloni Palmiero, Sergeant Baldomero,

Detective Robert Hagy, Detective Horger, Detective Sullivan were a search and seizure

claim under the Fourth Amendment and state law claims of defamation, libel and slander.

ECF Doc. 17 at p. 17.

       On July 2, 2019, Defendants filed their Answer with Affirmative Defenses to

Plaintiff’s Amended Complaint. ECF Doc. 22. Defendants also filed their Motion for

Summary Judgment, asserting, among other arguments, that Plaintiff’s state law claims

were barred by the statute of limitations. ECF Doc. 23. On July 16, 2019, Plaintiff filed a

Motion to Strike Defendants’ Answer with Affirmative Defenses in its entirety, as well as

any portions of Defendants’ Motion for Summary Judgment asserting affirmative defenses.

ECF Doc. 24.
                                            3
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 4 of 8




II.     ARGUMENT

       Federal Rule of Civil Procedure 12(f) states that “[t]he court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R .Civ. P. 12(f). A party may file a motion to strike within twenty (20) days

after being served with the pleading. Id. In order to prevail on a motion to strike “(1) the

allegations must be clearly unrelated to the pleader’s claims; and (2), the moving party

must show how it will be prejudiced if the challenged allegations remain in the pleading.”

Papacoda v. A.I. Dupont Hosp. for Children of the Nemours Found., No. CIV.A. 05-CV-

3003, 2006 WL 1789077, at *6 (E.D. Pa. June 26, 2006).

       “[S]triking a pleading is a ‘drastic remedy’ to be used sparingly.” BJ Energy, LLC

v. PJM Interconnection, LLC, Nos. 08–3649, 09–2864, 2010 WL 1491900, at *1 (E.D.Pa.

Apr. 13, 2010) (quoting N. Penn. Transfer, Inc. v. Victaulic Co. of Am., 859 F. Supp. 154,

158–59 (E.D.Pa.1994)). Thus, even though Rule 12(f) gives the court the power to grant

a motion to strike, such motions “are not favored and usually will be denied unless the

allegations have no possible relation to the controversy and may cause prejudice to one of

the parties, or if the allegations confuse the issues.” Dann v. Lincoln Nat. Corp., 274 F.R.D.

139, 142–43 (E.D. Pa. 2011) (quoting Wilson v. King, No. 06–2608, 2010 WL 678102, at

*2 (E.D.Pa. Feb. 24, 2010)).

       In his Motion to Strike, Plaintiff fails to address how he is prejudiced by the filing

of Defendants’ Answer, or how he will be prejudiced if the Answer and Affirmative

Defenses remain. Plaintiff simply argues that the Answer is untimely and for that reason

alone, it must be struck. Significantly, however, Plaintiff has never moved for default

judgment against Defendants for failure to file an Answer. Instead, Plaintiff has engaged
                                              4
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 5 of 8




in discovery with Defendants for months, even requesting and receiving two extensions of

time for discovery. Plaintiff makes no argument that an Answer filed months earlier would

have altered the course of the litigation or changed any form of his litigation strategy. He

fails to address any of the substantive reasons for granting a motion to strike. Indeed, he

cannot make such an argument because Defendants’ affirmative defenses do not prejudice

Plaintiff.

        In a factually similar case, Wilson v. King, 06-CV-2608, 2010 WL 678102 (E.D.

Pa. Feb. 24, 2010), plaintiff moved to strike the defendants’ answer to the complaint, filed

ten months late, for untimeliness. Id. at *1. However, the plaintiff failed to demonstrate

what prejudice he would suffer as a result of the defendants’ late filing. Id. at *4.

Significantly, the Court noted that even if plaintiff’s motion was well-founded, “motions

to strike defenses as insufficient are often denied in absence of a showing of prejudice to

the moving party.” Id. (internal citations omitted) (quoting Mitchell v. First Cent. Bank,

Inc., 2008 WL 4145449, at *2 (N.D.W.Va. Sept.8, 2008)). Furthermore, the Court

explained that granting a motion to strike, would “contravene established policies

disfavoring motions to strike ... and favoring the resolution of cases on their merits.” Id.

at *3-4 (quoting Canady v. Erbe Elektromedizin GMBH, 307 F. Supp. 2d 2 (D.D.C. 2004)).

The Court then denied plaintiff’s motion on the grounds that the prejudicial effect (or lack

thereof) on the plaintiff did not outweigh the Court’s interest in deciding the case on the

merits. Id.at *4.

        Here, just as in Wilson, Plaintiff has failed to even argue how he was prejudiced by

Defendants’ filing. Instead, Plaintiff simply asserts that the Answer was untimely. Just as

in Wilson, the Court should deny the Motion to Strike, and decide the case on the merits.
                                          5
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 6 of 8




This is particularly true in this case, when the statute of limitations bars Plaintiff’s state

law claims, and Defendants have several meritorious arguments for dismissal of the

remaining federal claim.1

       Similarly, in Grabenstein v. A.O. Smith Corp., 11-CV-63929, 2012 WL 2849386,

(E.D. Pa. Apr. 2, 2012), Defendant filed a Motion for Summary Judgment and in response,

Plaintiff argued that all allegations in the Complaint should be deemed admitted because

Defendant had failed to file an Answer in the matter. Id. at * 1. Defendant then filed an

Answer and Plaintiff moved to strike Defendant’s Answer. The Court, citing Wilson

extensively, noted that Plaintiff had not identified any prejudice that she would suffer as a

result of the Court's acceptance of a late Answer from Defendant. Id. Furthermore, the

Court noted that “despite the fact that this case had been pending in federal court for over

nine (9) months prior to [Defendant’s] filing of the present motion for summary judgment,

Plaintiff never sought a default judgment.” Id. The Court further observed that during

litigation, “Plaintiff requested and was granted a 60–day extension of the discovery

deadline such that she could have sought additional discovery had she chosen to do so.” Id.

The Court then denied the Motion to Strike and granted Defendant’s Motion for Summary

Judgment. Id. In the instant case, just as in Grabenstein, Plaintiff has never moved for

default judgment against Defendant.       Furthermore, like the plaintiff in Graberstein,



1
  Even if the Court were to grant Plaintiff’s Motion to Strike, Defendants should be
permitted to file a Motion to File an Amended Answer and then resubmit their Motion for
Summary Judgment. In Reconstruction Fin. Corp. v. Aquadro, 7 F.R.D. 406 (W.D. Pa.
1947), Defendant filed a Motion for Summary Judgment before filing an Answer to the
Complaint. The Court then denied Defendant’s Motion for Summary Judgment, without
prejudice, and allowed Defendant to refile their Answer, followed by their Motion for
Summary Judgment. Id. at 410.
                                           6
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 7 of 8




Plaintiff requested, and was granted, two extensions of the discovery deadline, with no

objection from defense counsel. For these additional reasons, the Court should deny

Plaintiff’s Motion to Strike, and decide this case on its merits.

III.    CONCLUSION

       Plaintiff has failed to argue, let alone establish, how he is prejudiced by the filing

of Defendants’ Answer with Affirmative Defenses. Furthermore, Plaintiff has never

moved for default judgment against Defendants and has received extensions of time to

complete ample discovery in this case. Given the above and the relevant case law,

Defendants respectfully request that the Court deny Plaintiff’s Motion to Strike

Defendants’ Answer with Affirmative Defenses, as well as any portions of Defendants’

Motion for Summary Judgment asserting affirmative defenses.


Date: July 26, 2019                                    Respectfully submitted,


                                                       /s/ Shannon Zabel
                                                       Shannon Zabel
                                                       Assistant City Solicitor
                                                       Pa. Attorney ID No. 321222
                                                       City of Philadelphia Law
                                                       Department
                                                       1515 Arch Street, 14th Floor
                                                       Philadelphia, PA 19102
                                                       215-683-5114 (phone)
                                                       215-683-5397 (fax)
                                                       shannon.zabel@phila.gov




                                              7
       Case 2:17-cv-03107-JS Document 26 Filed 07/26/19 Page 8 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
RODNEY HANDY, JR.,                                    :
                                                      :
                              Plaintiff,              :
                                                      :             Civil Action
                      v.                              :             No. 17-3107
                                                      :
LEELONI PALMIERO, et al.,                             :
                     Defendants.                      :
                                                      :

                            CERTIFICATE OF SERVICE

       I hereby certify that on the date below, Defendants’ Response in Opposition to

Plaintiff’s Motion to Strike was filed via the Court’s electronic filing system and is

available for downloading by all parties of record.



Date: July 26, 2019                                   Respectfully submitted,


                                                      /s/ Shannon Zabel
                                                      Shannon Zabel
                                                      Assistant City Solicitor
                                                      Pa. Attorney ID No. 321222
                                                      City of Philadelphia Law
                                                      Department
                                                      1515 Arch Street, 14th Floor
                                                      Philadelphia, PA 19102
                                                      215-683-5114 (phone)
                                                      215-683-5397 (fax)
                                                      shannon.zabel@phila.gov




                                             8
